ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-04-05_ORD_01_NA_00_FR.txt.      INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
      (COSTA RICA v. NICARAGUA)


        ORDER OF 5 APRIL 2011




            2011
     COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRÊTS,
  AVIS CONSULTATIFS ET ORDONNANCES


 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
      (COSTA RICA c. NICARAGUA)


     ORDONNANCE DU 5 AVRIL 2011

                              Official citation :
      Certain Activities Carried Out by Nicaragua in the Border Area
            (Costa Rica v. Nicaragua), Order of 5 April 2011,
                         I.C.J. Reports 2011, p. 345




                         Mode officiel de citation :
    Certaines activités menées par le Nicaragua dans la région frontalière
          (Costa Rica c. Nicaragua), ordonnance du 5 avril 2011,
                         C.I.J. Recueil 2011, p. 345




                                                              1018
                                              Sales number
ISSN 0074-4441                                No de vente:
ISBN 978-92-1-071129-6

                               5 APRIL 2011

                                 ORDER




CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
  (COSTA RICA v. NICARAGUA)




 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
  (COSTA RICA c. NICARAGUA)




                              5 AVRIL 2011

                              ORDONNANCE

                                    ﻿                                345




             COUR INTERNATIONALE DE JUSTICE

                             ANNÉE 2011                                        2011
                                                                              5 avril
                                                                            Rôle général
                              5 avril 2011                                    no 150



         CERTAINES ACTIVITÉS MENÉES
              PAR LE NICARAGUA
         DANS LA RÉGION FRONTALIÈRE
                  (COSTA RICA c. NICARAGUA)




                           ORDONNANCE


Présents : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma,
            Al‑Khasawneh, Simma, Abraham, Keith, Sepúlveda‑
           Amor, Skotnikov, Cançado Trindade, Yusuf, Greenwood,
           Mmes Xue, Donoghue, juges ; M. Couvreur, greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
graphe 1, 48 et 49 de son Règlement,
   Vu la requête enregistrée au Greffe de la Cour le 18 novembre 2010,
par laquelle la République du Costa Rica a introduit une instance contre
la République du Nicaragua au sujet d’un différend relatif à certaines
activités menées par le Nicaragua dans la région frontalière,
   Vu la demande en indication de mesures conservatoires présentée par le
Costa Rica à la même date, et l’ordonnance par laquelle la Cour a indi-
qué des mesures conservatoires le 8 mars 2011 ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les représentants des Parties le 29 mars 2011, ceux‑ci ont

                                                                       4

                certaines activités (ordonnance 5 IV 11)                    346

exposé les vues de leurs gouvernements respectifs quant aux délais néces-
saires pour la préparation des premières pièces de la procédure écrite ; que
le coagent du Costa Rica a sollicité, aux fins de la préparation du mémoire,
un délai de six mois à compter de la décision de la Cour ; et que l’agent du
Nicaragua a indiqué que son gouvernement souhaitait pouvoir disposer
d’un délai de douze mois à compter du dépôt du mémoire pour la prépa-
ration de son contre-mémoire, mais était prêt à accepter qu’un délai plus
court, mais supérieur à six mois, soit fixé pour le dépôt par chacune des
Parties de ses écritures ;
   Compte tenu des vues des Parties,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour le mémoire de la République du Costa Rica, le 5 décembre 2011 ;
  Pour le contre‑mémoire de la République du Nicaragua, le 6 août 2012 ;

  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le cinq avril deux mille onze, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République du Costa Rica et au
Gouvernement de la République du Nicaragua.


                                                          Le président,
                                                 (Signé) Hisashi Owada.
                                                           Le greffier,
                                              (Signé) Philippe Couvreur.




                                                                              5

